Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on June 2, 2020.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
INVENTION I. 	Claims 1-9, drawn to surgical stapling device comprising specific actuator and resilient locking member, classified in A61B 17/07278.

INVENTION II. 	Claims 10-18, drawn to a surgical stapling device comprising knife driver actuated latch locking member, classified in A61B 17/07285.

INVENTION III. 	Claims 19 & 20, drawn to a surgical stapling device comprising staple firing actuated latch locking member, classified in A61B 17/07278.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related surgical stapling devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different design that are not obvious variants.  Specifically, Invention I comprises a staple actuator with a stop surface aligned with a resilient locking member for the purpose of preventing advancement of a knife carrier; whereas, Invention II comprises a locking member with a lockout latch on the inner housing portion of a shell assembly that is responsive to movement of a knife driver for the purpose of preventing advancement of a knife carrier.
stop surface aligned with a resilient locking member for the purpose of preventing advancement of a knife carrier; whereas, Invention III comprises a locking member with a lockout latch on the inner housing portion of a shell assembly that is responsive to movement of a staple actuator that fires staples from the shell assembly for the purpose of preventing advancement of a knife carrier.
Inventions II and III are directed to related surgical stapling devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different design that are not obvious variants.  Specifically, Invention II comprises a locking member with a lockout latch on the inner housing portion of a shell assembly that is responsive to movement of a knife driver for the purpose of preventing advancement of a knife carrier; whereas, Invention III lacks the knife drive of Invention II and further comprises a locking member with a lockout latch on the inner housing portion of a shell assembly that is responsive to movement of a staple actuator 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

December 29, 2021